Per Curiam.
We are of the opinion that, upon the record, the board of standards and appeals in granting the temporary permit under subdivision (f) of section 7 of the Amended Building Zone Resolution necessarily found that the lot owned by the intervenorappellant was in an undeveloped section of the city. The board undoubtedly had the discretionary right to take the view that in 1935 it would limit itself to the inquiry as to whether there had been any change in the character of the neighborhood since 1933 when the previous board had found the area undeveloped. Our examination of the record and of the photographic exhibits leads us to conclude that the board’s determination which granted the intervenor a temporary and conditional permit for two additional years was not, in the circumstances, an arbitrary exercise of power. For these reasons the order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the order of certiorari and to confirm the determination of the board of standards and appeals granted.
Martin, P. J.5 McAvoy, O’Malley and Cohn, JJ., concur; Dore, J.* dissents.
Order reversed, with twenty dollars costs and disbursements, and motion to dismiss the order of certiorari and to confirm the determination of the board of standards and appeals granted.